CUSIP NO. 5021600-10-4 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D/A Under the Securities Exchange Act of (Amendment No. LSB INDUSTRIES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE (Title of Class of Securities) 5021600-10-4 (CUSIP Number) Jack E. Golsen 16 South Pennsylvania Oklahoma City, Oklahoma (405) 235-4546 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June18, (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of his Schedule 13D, and is filing this schedule because of '' 240.13d-1(e), 240.13d-1(f), or 240.13d-1(g) Rule 13d-1(b)(3) or (4), check the following box.[] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. '240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification, No. of above Persons (entities only) Jack E. Golsen (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization USA (7) Sole Voting Power 467,726 Number of Shares (8) Shared Voting Power 3,698,696 Beneficially Owned by Each (9) Sole Dispositive Power 467,726 Reporting Person With: (10) Shared Dispositive Power 3,698,696 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 4,166,422 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] (13) Percent of Class Represented by Amount in Row (11) 18.76% (14) Type of Reporting Person (See Instructions) IN Page 2 of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Sylvia H. Golsen (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization USA (7) Sole Voting Power - Number of Shares (8) Shared Voting Power 2,181,352 Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power 2,181,352 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 2,181,352 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] (13) Percent of Class Represented by Amount in Row (11) 10.05% (14) Type of Reporting Person (See Instructions) IN Page 3 of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Barry H. Golsen (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization USA (7) Sole Voting Power 307,889 Number of Shares (8) Shared Voting Power 2,879,022 Beneficially Owned by Each (9) Sole Dispositive Power 307,889 Reporting Person With: (10) Shared Dispositive Power 2,879,022 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 3,186,911 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] (13) Percent of Class Represented by Amount in Row (11) 14.45% (14) Type of Reporting Person (See Instructions) IN Page 4 of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Steven J. Golsen (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b)[X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization USA (7) Sole Voting Power 275,165 Number of Shares (8) Shared Voting Power 577,948 Beneficially Owned by Each (9) Sole Dispositive Power 275,165 Reporting Person With: (10) Shared Dispositive Power 577,948 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 853,113 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X ] (13) Percent of Class Represented by Amount in Row (11) 4.00% (14) Type of Reporting Person (See Instructions) IN Page 5of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Linda F. Rappaport (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not Applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization USA (7) Sole Voting Power 0 Number of Shares (8) Shared Voting Power 798,359 Beneficially Owned by Each (9) Sole Dispositive Power 0 Reporting Person With: (10) Shared Dispositive Power 798,359 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 798,359 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] (13) Percent of Class Represented by Amount in Row (11) 3.58% (14) Type of Reporting Person (See Instructions) IN Page 6 of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Golsen Family, L.L.C. 20-8234753 (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power 0 Number of Shares (8) Shared Voting Power 2,181,352 Beneficially Owned by Each (9) Sole Dispositive Power 0 Reporting Person With: (10) Shared Dispositive Power 2,181,352 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 2,181,352 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] (13) Percent of Class Represented by Amount in Row (11) 10.05% (14) Type of Reporting Person (See Instructions) 00 Page 7 of22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) SBL, L.L.C. (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not Applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power 2,844,987 Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power 2,844,987 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 2,844,987 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] (13) Percent of Class Represented by Amount in Row (11) 12.91% (14) Type of Reporting Person (See Instructions) OO Page8 of 22 Pages CUSIP NO. 5021600-10-4 (1) Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Golsen PetroleumCorporation (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] (3) SEC Use Only (4) Source of Funds (See Instructions) Not Applicable (5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power 417,288 Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power 417,288 (11) Aggregate Amount Beneficially Owned by Each Reporting Person 417,288 (12) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] (13) Percent of Class Represented by Amount in Row (11) 1.96% (14) Type of Reporting Person (See Instructions) CO Page9 of 22 Pages CUSIP NO. 5021600-10-4 Introduction This statement constitutes Amendment No.39 to the Schedule 13D dated October 7, 1985, as amended (the "Schedule 13D"), relating to the common stock, par value $.10 a share ("Common Stock") of LSB Industries, Inc. (the "Company").All terms not otherwise defined herein shall have the meanings ascribed in the Schedule 13D. This Schedule 13D is reporting matters with respect to the following reporting persons: • Jack E. Golsen (Chief Executive Officer and Chairman of the Board of the Company); • Sylvia H. Golsen; • Barry H. Golsen (President and member of the Board of Directors of the Company); • Steven J. Golsen (President of certain subsidiaries of the Company); • Linda F. Rappaport, an individual; • Golsen Family, L.L.C., an Oklahoma limited liability company (“GFLLC”); • SBL, L.L.C. ("SBL"); and • Golsen Petroleum Corpor­ation ("GPC"), an Oklahoma corporation and wholly-owned subsidiary of SBL. Jack and Sylvia Golsen are husband and wife.Barry Golsen, Steven Golsen, and Linda Rappaport are the children of Jack and Sylvia Golsen.All of the outstanding stock of SBL and all membership interests in GFLLC are beneficially owned, directly or indirectly, by Jack and Sylvia Golsen and their children.Jack and Barry Golsen are the sole managers of SBL and the sole members of the Board of Directors and the officers of GPC.Jack and Sylvia Golsen are the sole managers of GFLLC. This Amendment No. 39 is being filed as a result of SBL entering into a 10B5-1 Sales Plan, dated June 18, 2009 (the “10B5-1 Sales Plan”) for the sale of up to 150,000 shares of Common Stock, subject to the terms and conditions set forth in the 10B5-1 Sales Plan. This
